Title: From George Washington to William Heath, 6 March 1783
From: Washington, George
To: Heath, William


                        
                            Dear Sir
                            Head Quarters 6th March 1783
                        
                        It is represented to me, that Capn Day, of the 7th Massachusetts Regiment, is now, not only able to attend
                            his Duty in Camp, but that, his long absence, is considered in an unfavorable point of Light, by the Inhabitants in the
                            part of the Country where he resides. As you will remember, the Appointment of Capn Day to superintend & Muster
                            the Recruits at Springfield, was made in Consequence of his being supposed unfit for any Duty with the Army, I must
                            request you to take the Trouble to examine into the State of facts; and if you shall find he is capable of Service, that
                            you will Order him to be relieved, & join his Corps immediately, unless you shall judge it unnecessary to continue
                            an Officer much longer at the post of Springfield to receive recruits, in which Case it would hardly be worth the Trouble
                            of relieving him; and you will please therefore to give directions for him to repair to the Army, at some fixed Time,
                            which should be as early as you think he can be dispensed with from the Mustering Service. I am With great Regard Dear Sir
                            Your most Obedt Servt
                        
                            Go: Washington
                        
                        
                            P.S. The Seal of this was broken to acknowledge the Receipt of yours of 22d feby—just now come to hand
                                Colo. Vose will give you all the Intelligence we have.
                        
                    